DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed 05/06/2021 (“Amendment”). Claims 1-3, 7-11, 15, and 16 are currently under consideration. The Office acknowledges the amendments to claims 1, 3, 7-11, 15, and 16, as well as the cancellation of claim 14. 
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Claim Objections
Claims 1, 10, 11, 15, and 16 are objected to because of the following informalities: the claims include a large number of grammatical issues associated with the changing of e.g. one return electrode strip and female return electrode adapter to two strips and adapters, e.g. recitations in plural form . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-11, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 10, there is no written description to support at least two return electrode strips being used with one electrosurgical device. ¶ 0003 of the specification as published explains that when two surgeons are performing surgery on a patient, two separate grounding pads must be used with each one dedicated to each respective surgeon’s electrosurgical device. In other words, each return electrode strips has its own electrosurgical device. ¶¶s 0005 and 0006 suggest a one-to-one relationship as well. ¶ 0008 explicitly states that using multiple return electrode strips enables the use of multiple electrosurgical units as each unit would be connected to a respective return electrode strip. Nowhere in the disclosure is it described or suggested that e.g. two return electrode strips are used with 
Regarding claims 2, 3, 7-9, 11, 15, and 16, they are rejected because they depend on rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, it is unclear to which of the at least two female return electrode adapters the recitation of “said at least one female return electrode adapter” refers to.
Regarding claim 3, the recitation of a second female adapter is unclear because claim 1 already recites at least two female return electrode adapters. Is reference being made to one of the two adapters recited in claim 1, or to a new/different adapter? For purposes of examination, it will be interpreted as a different adapter.
Regarding claim 9, it is unclear to which of the at least two female return electrode adapters the recitation of “said at least one female return electrode adapter” refers to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  


Claim 8 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Regarding claim 8, the recitation of the electrode strips conducting electricity through said patient can be interpreted as including the patient within the claim, which is impermissible. It may be preferable to instead recite that the electrode strips are configured to conduct electricity through said patient (see e.g. claim 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0259274 (“Simon”) in view of US Patent Application Publication 2007/0100247 (“Platt”) as evidenced by US Patent 3,812,861 (“Peters”) in view of US Patent Application Publication 2004/0097916 (“Thompson”) in view of US Patent 6,341,237 (“Hurtado”).
Regarding claim 1, Simon teaches a grounding system (Figure 3), comprising: a sphygmomanometer, having an inner cuff surface for maintaining contact on a patient and taking blood pressure readings (paragraph 0074); at least [one] return electrode strip[] that is in contact with said patient (paragraphs 0016 and 0055); and a means for electrical connection between said at least [one] return electrode strip[] and at least one electrosurgical device (paragraphs 0055 and 0056: Figure 3); wherein the at least [one] return electrode strip[] collects current delivered to the patient and transports the current away from the patient and wherein the at least [one] return electrode strip[] acts as a return 
Simon is silent regarding the return electrode strip being positioned and affixed on said inner cuff surface. However, it is known in the art by Platt, in a similar field of endeavor of blood pressure monitoring (Abstract), to position and affix a return electrode strip for an electrical device on the inner cuff surface of its sphygmomanometer (paragraph 0038; Figure 1). Since it is evidenced by Peters that providing a grounding electrode for electrosurgery in a cuff form factor can reduce the risk of breaking contact because of the electrode being actively secured to the patient by the wrapped configuration (Figure 1; Col. 1, lines 1-44) and the system of Simon already has a sphygmomanometer (paragraph 0074), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the system of Simon, the grounding system being a combination grounding cuff, wherein said at least one return electrode strip is positioned and affixed on said inner cuff surface, thereby enabling contact of said at least one return electrode strip with said patient, based on the teachings of Platt, in order to reduce the number of additional components in the surgery room while reducing the chances of the return electrode breaking contact with the patient's skin by positioning it in a cuff-based form factor that is already available to Simon.
Simon-Platt-Peters is silent regarding the electrical connection means between said at least [one] return electrode strip[] and said at least one electrosurgical device comprising a female adapter. However, it is known in the art by Thompson that electrical connection can be made between a return electrode in contact with the skin of the patient (paragraph 0024) and an electrosurgical device by providing a female return electrode adapter electrically connected to its return electrode (Figure 1; paragraphs 0020 and 0024). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the system of Simon-Platt, the electrical connection means comprising at least [one] female return electrode adapter[], electrically connected to said at least [one] return electrode strip[], as taught by Thompson, as an application of a known type of electrical connector used to connect the same two types of components of an electrosurgical system.

Hurtado teaches using a socket in a flexible covering 423 to connect an electrode 426 to an electrical return (col. 13, lines 15-18). The electrode is demountably affixed, via the socket, to the flexible covering 423, which itself is a cuff (col. 12, lines 61-64). Hurtado also teaches using a plurality of return electrode strips and associated conductors for collecting current from a patient (Fig. 6 and col. 10, lines 18-25, describing a plurality of the electrodes as return electrodes - also see e.g. Fig. 9 and col. 10, line 40-col. 11, line 17, describing return electrodes 144, 148, 152, etc. These electrodes have corresponding conductors leading to e.g. negative stimulation signal 138, which is shown in Fig. 9 as ground. Col. 11, lines 18-33 teach that an EMS machine provides the signal 138, i.e., provides the return ground point).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a connection like the socket connection of Hurtado to demountably affix the return electrode strip to the cuff of the combination, for the purpose of enabling replacement and/or reconfiguration of the electrode with respect to the cuff (Hurtado: col. 13, lines 15-18). It further would have been obvious to use two return electrode strips and two associated female return electrode adapters in the combination, as taught and suggested by Hurtado, since such a modification would have involved a mere duplication of parts, which has no patentable significance unless a new and unexpected result is produced (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)), and for the purpose of better collecting current in the case that multiple stimulation electrodes are used, including minimizing stimulation interaction (Hurtado: col. 11, lines 5-9).
Regarding claim 2, Simon-Platt-Peters-Thompson-Hurtado teaches all the limitations of claim 1, as discussed above, but Simon is silent regarding a male adapter. However, Thompson additionally teaches the electrical connection system discussed above comprising a male return electrode adapter connectively adapted to its female return electrode adapter (Figure 1; paragraph 0024). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the system of Simon-Platt-Peters-Thompson-Hurtado, the electrical connection means comprising at least one male return electrode adapter, connectively adapted to said at 
Regarding claim 8, Simon-Platt-Peters-Thompson-Hurtado teaches all the limitations of claim 1, as discussed above, and Simon-Platt-Peters-Thompson-Hurtado additionally teaches that said at least two return electrode strips conduct electricity through said patient (Simon: paragraph 0016 - this is part of the inherent functioning of any electrosurgical return electrode pad. Also see e.g. Hurtado: col. 4, lines 61-63, explaining that the configuration of stimulating and return electrodes enables current flow through the body).
Regarding claim 9, Simon-Platt-Peters-Thompson-Hurtado teaches all the limitations of claim 1, as discussed above, and through the incorporation of the teachings of Hurtado (col. 12, lines 61-64 and col. 13, lines 15-18) for the reasons discussed above, also teaches said at least two return electrode strips are configured to be disconnected from said at least one female return electrode adapter.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Simon-Platt-Peters-Thompson-Hurtado in view of US Patent Application Publication 2003/0014051 (“Woloszko”).
Regarding claim 3, Simon-Platt-Peters-Thompson-Hurtado teaches all the limitations of claim 1, as discussed above, but is silent regarding an electrode cord. However, it is known in the art by Woloszko, in the same field of endeavor of electrosurgery, to provide an extension lead coupled to its electrodes in order to provide the surgeon with improved flexibility while using the electrodes (paragraph 0276). Since an extension lead/electrode cord to a given female-type connector inherently provides a second female-type connection at an end opposite from the connection to said given female-type connector, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the system of Simon-Platt-Peters-Thompson-Hurtado, at least one electrode cord and a second female adapter at a distal end of said at least one electrode cord, said second female adapter being configured to connect with said at least one electrosurgical unit, based on the teachings of Woloszko, in order to provide the surgeon with improved flexibility while applying or .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Simon-Platt-Peters-Thompson-Hurtado in view of US Patent 4,738,263 (“Seebach”).
Regarding claim 7, Simon-Platt-Peters-Thompson-Hurtado teaches all the limitations of claim 1, as discussed above, but is silent regarding the material used in the at least two return electrode strips. However, it is known in the art by Seebach, in a similar field of endeavor of providing an electrosurgical ground electrode (Col. 1, lines 5-8), to provide said ground electrode being made of metallized plastic (Col. 3, lines 63-68). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the cuff of Simon-Platt-Peters-Thompson-Hurtado, said at least one return electrode strip being made of metallized plastic, as taught by Seebach, as an application of a known material for the same type of electrode in the field of electrosurgery.

Claims 10, 11,  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Platt as evidenced by Peters, and further in view of Hurtado.
Regarding claim 10, Simon teaches a grounding system (Figure 3), comprising: a sphygmomanometer, having an inner cuff surface for maintaining contact on a patient and taking blood pressure readings (paragraph 0074); and at least [one] return electrode strip[], that is in contact with said patient (paragraphs 0016 and 0055), wherein said at least [one] return electrode strip[] acts as a ground for at least one electrosurgical device (paragraph 0016: this is part of the inherent functioning of any electrosurgical return electrode); wherein said at least [one] return electrode strip[] is connected to an electrode cord which is connectively adapted to connect with at least one electrosurgical device (paragraphs 0055 and 0056: Figure 3), … .

Simon-Platt-Peters is silent regarding wherein said at least [one] return electrode strip[] is demountably affixed to said inner cuff surface, and is silent regarding the use of at least two return electrode strips. 
Hurtado teaches using a socket in a flexible covering 423 to connect an electrode 426 to an electrical return (col. 13, lines 15-18). The electrode is demountably affixed, via the socket, to the flexible covering 423, which itself is a cuff (col. 12, lines 61-64). Hurtado also teaches using a plurality of return electrode strips and associated conductors for collecting current from a patient (Fig. 6 and col. 10, lines 18-25, describing a plurality of the electrodes as return electrodes - also see e.g. Fig. 9 and col. 10, line 40-col. 11, line 17, describing return electrodes 144, 148, 152, etc. These electrodes have corresponding conductors leading to e.g. negative stimulation signal 138, which is shown in Fig. 9 as ground. Col. 11, lines 18-33 teach that an EMS machine provides the signal 138, i.e., provides the return ground point).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a connection like the socket connection of Hurtado to demountably affix the return electrode strip to the cuff of the combination, for the purpose of enabling replacement In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)), and for the purpose of better collecting current in the case that multiple stimulation electrodes are used, including minimizing stimulation interaction (Hurtado: col. 11, lines 5-9).
Regarding claim 11, Simon-Platt-Peters-Hurtado teaches all the limitations of claim 10, as discussed above, and Simon-Platt-Peters-Hurtado additionally teaches that said at least two return electrode strips operate as a return ground for said at least one electrosurgical device by collecting current delivered to said patient by said at least one electrosurgical device and carrying said current back to said at least one electrosurgical device (Simon: paragraph 0016 - this is part of the inherent functioning of any electrosurgical return electrode pad).
Regarding claim 16, Simon-Platt-Peters-Hurtado teaches all the limitations of claim 10, as discussed above, and Simon-Platt-Peters-Hurtado additionally teaches that said at least two return electrode strips are configured to conduct electricity through said patient (Simon: paragraph 0016 - this is part of the inherent functioning of any electrosurgical return electrode pad. Also see e.g. Hurtado: col. 4, lines 61-63, explaining that the configuration of stimulating and return electrodes enables current flow through the body).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Simon-Platt-Peters-Hurtado in view of Seebach.
Regarding claim 15, Simon-Platt-Peters-Hurtado teaches all the limitations of claim 10, as discussed above, but is silent regarding the material used in the at least two return electrode strips. However, it is known in the art by Seebach, in a similar field of endeavor of providing an electrosurgical ground electrode (Col. 1, lines 5-8), to provide said ground electrode being made of metallized plastic (Col. 3, lines 63-68). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the cuff of Simon-Platt-Peters-Hurtado, 

Response to Arguments
Applicant’s arguments filed 05/06/2021 have been fully considered. The amendments with respect to the objections to the drawings and the abstract are persuasive, and the objections are accordingly withdrawn. New objections to the claims and new rejections under 35 USC 112(a), 35 USC 112(b), and 35 USC 101 are added as necessitated by amendment.
The amendments and arguments with respect to the rejections under 35 USC 103 are persuasive. However, a new grounds of rejection is made in further view of Hurtado. Therefore, all claims remain rejected in light of the prior art.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


                                                                                                                                                                                                        

/ANDREY SHOSTAK/
Examiner, Art Unit 3791